Citation Nr: 0511535	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional injury, including an incisional hernia and chest 
wall pain syndrome, as a result of coronary artery bypass 
surgery in September 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
November 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for an incisional hernia.  


FINDING OF FACT

The evidence does not include a medical opinion that the 
incisional hernia and chest wall pain syndrome that followed 
the September 1996 surgery was the fault of the surgeon; or 
resulted from the lack of skill of judgment of the surgeon; 
or resulted from the VA's failure to timely diagnose and 
properly treat the veteran's epigastric hernia; or 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing surgical treatment; or an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional injury, 
including an incisional hernia and chest wall pain syndrome, 
as a result of coronary artery bypass surgery in September 
1996 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (69 Fed. Reg. 46,426, 46,431) (September 2, 
2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the relevant VA medical records many times 
over and an independent medical opinion in March 2004.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran and his wife provided sworn 
testimony at a May 2002 travel Board hearing.  

The RO's March 2001 and July 2001 letters, the Board's 
November 2002, January 2004, and April 2004 letters, the 
December 1999 statement of the case, and the March 2002 and 
November 2004 supplemental statements of the case informed 
the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The Board's April 2004 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
one year since April 2004, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the April 2004 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional injury, including an incisional hernia and chest 
wall pain syndrome, as a result of coronary artery bypass 
surgery in September 1996

Factual Background

According to an August 28-30, 1996 VA hospital report, the 
veteran underwent an August 1996 cardiac catheterization, 
which showed a 90 percent occlusion of the left anterior 
descending coronary artery, a proximal lesion (20 percent) of 
the left main coronary artery and a lesion in the right 
coronary artery with a 50 percent occlusion.  Risk factors 
for the veteran in regard to his coronary artery disease were 
diabetes mellitus, hypertension, hyperlipidemia, and a long 
smoking history.  

According to a September 2-10, 1996 VA hospital report, a 
September 1996 coronary artery bypass grafting involved using 
the left internal mammary artery to bypass the left anterior 
descending coronary artery and the right internal mammary 
artery to bypass the right coronary artery.  At that time, 
the veteran had an unremarkable postoperative recovery period 
except for an episode of atrial fibrillation and an episode 
of substernal chest pain.  Apparently, the atrial 
fibrillation and the chest pain resolved without significant 
abnormalities.  The veteran was discharged with no evidence 
of ongoing chest pain at that time.  

In May 1997, a small incisional hernia was noted at the place 
where a mediastinal chest tube was tunneled out in the 
epigastric area.  The veteran also complained of chest wall 
pain in May 1997 and March 1998 and stated that the pain had 
existed since the September 1996 coronary artery bypass 
surgery.  An April 1999 VA diagnosis was chronic incisional 
pain related to the mediastinal surgery.  A May 1999 VA 
examination confirmed the existence of the incisional hernia, 
and the veteran continued to complain of incisional chest 
pain.  Several subsequent visits to the VA clinic described 
the pain at the chest incision site along with epigastric 
pain, which was correlated to the incisional hernia.  

According to a June 21, 1999 VA surgery report, the veteran 
definitely had an incisional hernia at the site of the 
previous mediastinal drain port.  The hernia was symptomatic 
and enlarging in size, and the veteran wished to have it 
repaired.  The veteran understood the risks and benefits of 
the procedure and agreed to proceed with having the hernia 
repaired.  Informed consent was explained, signed, witnessed, 
and placed in the veteran's chart.  The veteran underwent an 
abdominal incisional hernia repair and implantation of mesh.  
He tolerated the procedure well and was transferred to the 
recovery room in stable condition.  

Although the abdominal wall hernia was repaired in June 1999, 
the veteran continued to complain of residual soreness at the 
site.  In October 1999, the veteran complained of localized 
surgical sternotomy area constant stinging, sharp burning, 
which was worse on exertion, movements, contact with warm 
water, or with any kind of stimulus.  The veteran was unable 
to lift with his left hand because of constant fear of pain 
in the left costochondral area.  The diagnoses included 
chronic insatiable pain related to mediastinal surgery, 
probably related to causalgia.  

In January 2000, the veteran still had chronic epigastric 
pain due to scars from the heart surgery.  From March 2000 to 
November 2002, the veteran complained of left precordial 
pain, which was sensitive to touch and aggravated by deep 
breathing, arm movement, and taking a hot shower.  The 
veteran stated that he had experienced this pain only since 
his September 1996 bypass surgery and not before.  In June 
2001, the veteran had T4 radiculopathy probably secondary to 
a possible costovertebral joint injury secondary to coronary 
artery bypass surgery, which had resulted in hyperesthesia, 
dysesthesias, and residual weakness and inability to use his 
left arm for the activities of daily living.  VA diagnoses 
from July 2001 to April 2003 included chronic chest wall pain 
secondary post surgery.  In August 2001, the veteran had 
localized chest wall tenderness associated with the 
osteoarthritis costochondritis, which resulted in localized 
discomfort to the chest wall.  In August 2001, a VA scars 
examiner opined that the veteran was successfully repaired 
and that there was no evidence of carelessness.  Also in 
August 2001, a VA digestive conditions examiner opined that 
the veteran had repair of the small incisional hernia with 
marlex in 1999 with good results.  

In May 2002, the veteran and his wife testified at a travel 
Board hearing.  The veteran contended that, six days after 
the September 1996 coronary artery bypass surgery, the heart 
surgeon very roughly removed the drainage tubes from his 
chest.  The veteran contended that the VA surgeon pulled out 
flesh when he removed the center tube and that it caused 
additional pain to his chest.  The veteran contended that he 
had to undergo incisional hernia repair surgery, to include 
having a mesh installed, because of the VA treatment he 
received.  He was certain of this because his friends had 
undergone the same procedure without the same complications.  
The veteran and his wife were upset that he complained about 
incisional pain and chest wall pain consistently since 
September 1996 but they felt that none of the VA doctors paid 
attention to his complaints until a VA doctor in early 1999.  

In March 2004, an independent medical physician opined that 
the veteran had residual pain at the repair site of the 
incisional hernia, which had resulted from the chest tube, 
which had been placed at his September 1996 coronary artery 
bypass surgery, and chest wall pain syndrome, which had also 
resulted from the September 1996 coronary artery bypass 
surgery.  The independent medical physician further opined 
that, although the incisional hernia had to be repaired as a 
result of the September 1996 coronary artery bypass surgery, 
the medical care provided by the VA during the September 1996 
hospitalization was properly administered and that the 
coronary artery bypass graft operation and subsequent 
treatment were well within the standard of care.  The 
veteran's coronary artery disease had to be addressed, and it 
was apparent that the veteran had gone at least eight years 
in which the September 1996 operation had functioned as 
expected.  


Analysis

The veteran has shown that he had additional disability after 
the September 1996 coronary artery bypass surgery.  To 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. 
§ 3.361(b).  

It is true that, in this case, the medical evidence shows 
that the veteran had the incisional hernia and chest wall 
pain syndrome only after the September 1996 coronary artery 
bypass surgery.  After the September 3, 1996 surgery, the 
veteran had an unremarkable postoperative recovery period 
except for an episode of atrial fibrillation and an episode 
of substernal chest pain, both of which apparently resolved 
without significant abnormalities.  The veteran was 
discharged on September 10, 1996 with no evidence of ongoing 
chest pain at that time.  For the first time, in May 1997, a 
small incisional hernia was documented at the place where a 
mediastinal chest tube was tunneled out in the epigastric 
area.  For the first time, also in May 1997, complaints of 
chest wall pain were documented.  

The § 1151 claim must fail because the veteran's incisional 
hernia and chest wall pain syndrome were not caused by the 
VA's failure to timely diagnose or properly treat the 
incisional hernia and chest wall pain syndrome that resulted 
from the September 1996 coronary artery bypass surgery.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The March 2004 independent medical physician opined that: (1) 
the veteran had residual pain at the repair site of the 
incisional hernia, which was a result of the chest tube that 
had been placed at his coronary artery bypass surgery; (2) 
the veteran probably had chest wall pain syndrome, again as a 
result of the coronary artery bypass surgery; and (3) the 
incisional hernia had to be repaired as a result of the 
September 1996 VA operation.  The March 2004 independent 
medical physician also opined that the medical care provided 
by the VA during the September 1996 hospitalization was 
properly administered and that the coronary artery bypass 
graft operation and subsequent treatment were well within the 
standard of care.  The veteran had significant coronary 
artery disease and the subsequent cardiac catheterization 
revealed significant blockages in the left anterior 
descending system and the right coronary artery system.  It 
was clear that the veteran would benefit from bypass surgery.  

According to the March 2004 independent medical physician, it 
was the standard of care to place mediastinal drains in and 
tunnel out through the anterior abdominal wall.  These drains 
were used to keep the veteran from having a build-up of fluid 
in the pericardial sac, which could lead to graft closure or 
pericardial tamponade.  It was a known fact that the 
mediastinal tubes could result in an epigastric hernia, but 
the March 2004 independent medical physician opined that: (1) 
the epigastric hernia was not the result of any breech of the 
standard of care by the surgeon placing the tube; and (2) the 
epigastric hernia was properly repaired.  

As to the cause of the incisional pain complained of by the 
veteran, it was known that anytime an incision was made in 
the body a resulting causalgia could result.  Causalgia is a 
persistent severe burning sensation of the skin usually 
following direct or indirect partial injury of a sensory 
nerve.  This rare complication could occur with any incision 
in any part of the body, and it was a known complication of 
doing operations.  It was also possible that the veteran had 
chronic costochondritis, which probably resulted from the 
take-down of the internal mammary arteries on both sides.  
Again, this was a known, but rare, complication of the 
procedure.  

The March 2004 independent medical physician opined that the 
epigastric hernia was not the result of any breech of the 
standard of care by the surgeon placing the tube.  The March 
2004 independent medical physician opined that, while the 
veteran's epigastric hernia and chest wall pain were the 
results of the September 1996 coronary artery bypass surgery, 
both were known complications of anyone undergoing coronary 
artery bypass surgery and were not the result of negligence 
or fault on the part of the VA treatment provided.  The 
independent medical physician opined that the veteran's 
residual complications from the September 1996 coronary 
artery bypass surgery were rare enough that they were not the 
kinds of complications usually even mentioned to a patient in 
obtaining the preoperative consent for the planned operation.  

While the March 2004 independent medical physician conceded 
that the incisional hernia and chest wall pain syndrome 
resulted from the September 1996 coronary artery bypass 
surgery, the independent medical physician did not find that 
these complications resulted from negligence or fault on the 
part of the VA treatment provided.  Therefore, the claims 
folder does not include a medical opinion that the incisional 
hernia and chest wall pain syndrome that followed the 
September 1996 surgery resulted from the VA's failure to 
timely diagnose and properly treat the veteran's epigastric 
hernia; or carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing surgical treatment; or an event not reasonably 
foreseeable.  

The evidence is against the claim, and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional injury, including an incisional hernia and chest 
wall pain syndrome, as a result of coronary artery bypass 
surgery in September 1996 must be denied.  
38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.361; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional injury, including an incisional hernia and chest 
wall pain syndrome, as a result of coronary artery bypass 
surgery in September 1996 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


